Title: From John Quincy Adams to Thomas Boylston Adams, 19 August 1814
From: Adams, John Quincy
To: Adams, Thomas Boylston


N. 44.
My Dear Brother.
Ghent 19 August 1814.

I have now barely time to enclose you a Press-Copy of my last Letter; the original of which I sent to England, to be forwarded by the earliest opportunity from thence. It is of no inconsiderable importance to me, and I must request your particular attention to the enquiry, how you have disposed of the balance of $2528..26 due to me on your account ending 31. December 1810; and why you have taken no notice of that balance in any of your subsequent Accounts? I cannot divest myself of the apprehension that you are not aware of the balance that stands against you, and that you will be surprized on the re-examination of your own Statements to find it so large—Should it prove so, let me repeat the request of two things. First, a candid admission of the facts, and an exact statement of the balance; and secondly an undoubting reliance on my disposition to make not only every allowance which you can think due to you in equity, but every indulgence which your own situation and circumstances may require. Be assured that however the result may stand, you shall never experience from me any thing but the kindness of an affectionate brother.
By a Letter from my dear Mother, I learn that you had again been confined by a severe fit of sickness. I have cordially sympathized with you in this, as well as in your other afflictions: I had also a sickly Winter of it, myself, having suffered much with the rhumatism, and not a little afterwards with the Jaundice—My health has been greatly benefited by my Voyages and Journies to this place, but I look forward with no pleasing anticipations to the prospect of another Russian Winter.
I pray for the blessing of God upon you and yours—That a larger measure of health may be allotted to you, than you have in the latter years enjoyed, and that with health every other comfort, and every desirable blessing may be granted to you.
Your faithful and affectionate brother.
